Name: Commission Implementing Decision of 14Ã October 2011 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2011) 7105)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  cooperation policy;  EU finance;  European Union law
 Date Published: 2011-10-15

 15.10.2011 EN Official Journal of the European Union L 270/33 COMMISSION IMPLEMENTING DECISION of 14 October 2011 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2011) 7105) (Only the Danish, Dutch, English, Finnish, German, Greek, Italian, Maltese, Polish, Portuguese, Spanish and Swedish texts are authentic) (2011/689/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commissions written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 30 April 2011 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the Italian Republic, the Republic of Cyprus, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 October 2011. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. ANNEX MS Measure Financial year Reason Type % Currency Amount Deductions Financial impact BUDGET ITEM 6701 AT Financial audit  Overshooting 2006 exceeding of ceilings ONE-OFF EUR 1 303 515,38 0,00 1 303 515,38 TOTAL (AT) EUR 1 303 515,38 0,00 1 303 515,38 CY Direct payments 2006 non-application of sanctions ONE-OFF CYP  284 123,39 0,00  284 123,39 CY Direct payments 2006 LPIS deficiencies and weaknesses in on-the-spot controls ONE-OFF CYP  757 074,89 0,00  757 074,89 CY Direct decoupled aid (single area payment scheme  SAPS) 2007 LPIS deficiencies and weaknesses in on-the-spot controls ONE-OFF EUR 1 808 329,75 0,00 1 808 329,75 CY Direct decoupled aid (single area payment scheme  SAPS) 2007 non-application of sanctions ONE-OFF EUR  582 030,50 0,00  582 030,50 CY Decoupled direct aids 2008 LPIS deficiencies and weaknesses in on-the-spot controls ONE-OFF EUR 1 656 910,66 0,00 1 656 910,66 CY Decoupled direct aids 2008 non-application of sanctions ONE-OFF EUR  666 122,62 0,00  666 122,62 CY Decoupled direct aids 2009 weaknesses in LPIS-GIS ONE-OFF EUR 1 474 495,53 0,00 1 474 495,53 TOTAL (CY) CYP 1 041 198,28 0,00 1 041 198,28 TOTAL (CY) EUR 6 187 889,06 0,00 6 187 889,06 DE Clearance of accounts 2008 most likely error, known error ONE-OFF EUR  949 205,00 0,00  949 205,00 DE Fruit and vegetables  Operational programmes 2008 ineligible expenditures in 3 producer organisations ONE-OFF EUR  846 668,37 0,00  846 668,37 TOTAL (DE) EUR 1 795 873,37 0,00 1 795 873,37 DK Decoupled direct aids 2006 correction on set-aside, uncultivated areas, permanent pastures FLAT RATE 5,00 % DKK 33 186 833,89 0,00 33 186 833,89 DK Decoupled direct aids 2006 weaknesses in LPIS/GIS, sanctions, tolerance for cross-checks, random sample for analysis of reference parcel ONE-OFF DKK 38 993 246,83 0,00 38 993 246,83 DK Direct payments 2007 correction on set-aside, uncultivated areas, permanent pastures FLAT RATE 5,00 % EUR 4 935 369,61 0,00 4 935 369,61 DK Other direct aid  Energy crops 2007 weaknesses in LPIS/GIS, sanctions, tolerance for cross-checks, random sample for analysis of reference parcel ONE-OFF EUR 9 726,04 0,00 9 726,04 DK Direct payments 2007 weaknesses in LPIS/GIS, sanctions, tolerance for cross-checks, random sample for analysis of reference parcel ONE-OFF EUR 5 669 895,79 0,00 5 669 895,79 DK Entitlements 2006 lack of controls on the farmer status of landowners FLAT RATE 5,00 % DKK 3 744,13  557,28 3 186,85 DK Entitlements 2006 non agricultural use of area declared FLAT RATE 2,00 % DKK 19 696,62 19 696,62 0,00 DK Entitlements 2007 consequence of the one-off correction under enquiry AA/2006/05/DK ONE-OFF EUR 0,00  369,71 369,71 DK Entitlements 2007 deficiencies in controls on the farmer status in case of transfers subject to a private contract clause ONE-OFF EUR 80 459,15 0,00 80 459,15 DK Entitlements 2007 lack of controls on the farmer status of landowners FLAT RATE 5,00 % EUR  181 248,40 26 735,94  154 512,46 DK Entitlements 2007 non agricultural use of area declared FLAT RATE 2,00 % EUR  147 389,20  147 389,20 0,00 DK Entitlements 2008 deficiencies in controls on the farmer status in case of transfers subject to a private contract clause ONE-OFF EUR 80 483,98 0,00 80 483,98 DK Entitlements 2008 lack of controls on the farmer status of landowners FLAT RATE 5,00 % EUR  178 999,72 0,00  178 999,72 DK Entitlements 2008 non agricultural use of area declared FLAT RATE 2,00 % EUR  142 037,56 0,00  142 037,56 DK Entitlements 2009 deficiencies in controls on the farmer status in case of transfers subject to a private contract clause ONE-OFF EUR 80 417,10 0,00 80 417,10 DK Entitlements 2009 lack of controls on the farmer status of landowners FLAT RATE 5,00 % EUR  160 151,14 0,00  160 151,14 DK Entitlements 2009 non agricultural use of area declared FLAT RATE 2,00 % EUR  131 624,35 0,00  131 624,35 DK Entitlements 2010 deficiencies in controls on the farmer status in case of transfers subject to a private contract clause ONE-OFF EUR 80 598,58 0,00 80 598,58 DK Entitlements 2010 lack of controls on the farmer status of landowners FLAT RATE 5,00 % EUR  173 759,98 0,00  173 759,98 DK Entitlements 2010 non agricultural use of area declared FLAT RATE 2,00 % EUR  281 759,83 0,00  281 759,83 DK Financial audit  Overshooting 2008 exceeding of financial ceiling ONE-OFF EUR 1 500,20 1 353,02  147,18 DK Financial audit  Late payments and payment deadlines 2008 non-respect of payment deadlines ONE-OFF EUR  329 708,43  329 708,43 0,00 TOTAL (DK) DKK 72 203 521,47 20 253,90 72 183 267,57 TOTAL (DK) EUR 12 665 129,06  505 556,30 12 159 572,76 ES Clearance of accounts  EAGF 2005 debtors ONE-OFF EUR  277 219,89 0,00  277 219,89 ES Clearance of accounts  EAGF 2005 financial errors  not recovered financial errors ONE-OFF EUR 76 518,03 0,00 76 518,03 ES Clearance of accounts  EAGF 2005 financial errors  most likely error ONE-OFF EUR  103 605,08 0,00  103 605,08 ES Clearance of accounts  EAGF 2006 financial errors  most likely error ONE-OFF EUR  113 321,70 0,00  113 321,70 TOTAL (ES) EUR  570 664,70 0,00  570 664,70 FI Decoupled direct aids 2007 incorrect application of sanctions ONE-OFF EUR 10 268,39 0,00 10 268,39 FI Decoupled direct aids 2007 weaknesses related to LPIS-GIS Lapland region FLAT RATE 2,00 % EUR  188 478,74 0,00  188 478,74 FI Additional Amounts of Aid 2007 weaknesses related to LPIS-GIS Lapland region FLAT RATE 2,00 % EUR 4 661,37 0,00 4 661,37 FI Other direct aid  Energy crops 2007 weaknesses related to LPIS-GIS Lapland region FLAT RATE 2,00 % EUR  242,40 0,00  242,40 FI Decoupled direct aids 2008 incorrect application of sanctions ONE-OFF EUR 8 285,31 0,00 8 285,31 FI Decoupled direct aids 2008 non-recovered amounts over different years ONE-OFF EUR 14 577,20 0,00 14 577,20 FI Other direct aid  Energy crops 2008 weaknesses related to LPIS-GIS Lapland region FLAT RATE 2,00 % EUR  171,75 0,00  171,75 FI Decoupled direct aids 2008 weaknesses related to LPIS-GIS Lapland region FLAT RATE 2,00 % EUR  186 113,92 0,00  186 113,92 FI Additional amounts of aid 2008 weaknesses related to LPIS-GIS Lapland region FLAT RATE 2,00 % EUR 5 698,74 0,00 5 698,74 FI Decoupled direct aids 2009 non-recovered amounts over different years ONE-OFF EUR 43 442,18 0,00 43 442,18 FI Other direct aid  Energy crops 2009 weaknesses related to LPIS-GIS Lapland region FLAT RATE 2,00 % EUR 26,97 0,00 26,97 FI Decoupled direct aids 2009 weaknesses related to LPIS-GIS Lapland region FLAT RATE 2,00 % EUR 2,95 0,00 2,95 FI Entitlements 2007 activation of entitlements on vegetable gardens ONE-OFF EUR  134 535,85 0,00  134 535,85 FI Entitlements 2007 non-recovery of undue payments following the parcels updating process ONE-OFF EUR  208 560,32 0,00  208 560,32 FI Entitlements 2007 overpayments linked to reference amounts for sugar beet production ONE-OFF EUR 10 112,98 0,00 10 112,98 FI Entitlements 2008 activation of entitlements on vegetable gardens ONE-OFF EUR  106 422,80 0,00  106 422,80 FI Entitlements 2008 non-recovery of undue payments following the parcels updating process ONE-OFF EUR 38 963,06 0,00 38 963,06 FI Entitlements 2008 overpayments linked to reference amounts for sugar beet production ONE-OFF EUR 10 092,45 0,00 10 092,45 FI Entitlements 2009 overpayments linked to reference amounts for sugar beet production ONE-OFF EUR 10 117,45 0,00 10 117,45 FI Entitlements 2010 overpayments linked to reference amounts for sugar beet production ONE-OFF EUR 10 135,57 0,00 10 135,57 TOTAL (FI) EUR  990 910,38 0,00  990 910,38 GB Entitlements 2006 deficiencies in controls for new farmers (Northern Ireland) FLAT RATE 10,00 % GBP  614 431,29  307 215,65  307 215,64 GB Entitlements 2006 incorrect national reserve allocation under category of investors (Northern Ireland) FLAT RATE 10,00 % GBP  712 321,41  356 160,71  356 160,70 GB Entitlements 2006 incorrect reduction for national reserve (Northern Ireland) ONE-OFF GBP  100 767,54 0,00  100 767,54 GB Entitlements 2006 incorrect reduction for national reserve (Scotland) ONE-OFF GBP  216 419,91 0,00  216 419,91 GB Entitlements 2006 incorrect reduction for national reserve (Wales) ONE-OFF GBP 97 813,25 0,00 97 813,25 GB Entitlements 2007 deficiencies in controls for new farmers (Northern Ireland) FLAT RATE 10,00 % EUR  900 088,77  450 044,39  450 044,38 GB Entitlements 2007 incorrect national reserve allocation under category of investors (Northern Ireland) FLAT RATE 10,00 % EUR 1 037 875,96  518 937,98  518 937,98 GB Entitlements 2007 incorrect reduction for national reserve (Northern Ireland) ONE-OFF EUR  147 022,79 0,00  147 022,79 GB Entitlements 2007 incorrect reduction for national reserve (Scotland) ONE-OFF EUR  317 354,51 0,00  317 354,51 GB Entitlements 2007 incorrect reduction for national reserve (Wales) ONE-OFF EUR  145 427,65 0,00  145 427,65 GB Entitlements 2007 overshooting of the regional ceiling (Northern Ireland) ONE-OFF EUR  321 536,36 0,00  321 536,36 GB Entitlements 2008 deficiencies in controls for new farmers (Northern Ireland) FLAT RATE 10,00 % EUR  896 459,38 0,00  896 459,38 GB Entitlements 2008 incorrect national reserve allocation under category of investors (Northern Ireland) FLAT RATE 10,00 % EUR 1 033 690,98 0,00 1 033 690,98 GB Entitlements 2008 incorrect reduction for national reserve (Scotland) ONE-OFF EUR  317 354,51 0,00  317 354,51 GB Entitlements 2008 incorrect reduction for national reserve (Wales) ONE-OFF EUR  140 080,83 0,00  140 080,83 GB Entitlements 2008 incorrect reduction for national reserve (Northern Ireland) ONE-OFF EUR  146 429,96 0,00  146 429,96 GB Entitlements 2008 overshooting of the regional ceiling (Northern Ireland) ONE-OFF EUR  292 441,14 0,00  292 441,14 TOTAL (GB) GBP 1 741 753,40  663 376,36 1 078 377,04 TOTAL (GB) EUR 5 695 762,84  968 982,37 4 726 780,47 GR Entitlements 2007 forage area non-inclusion (ovine producers) FLAT RATE 5,00 % EUR 11 191 152,98 7 020 040,97 4 171 112,01 GR Entitlements 2007 incorrect calculation of the regional average ceiling ONE-OFF EUR 2 951 138,27 0,00 2 951 138,27 GR Entitlements 2007 national reserve criteria FLAT RATE 10,00 % EUR 10 460 620,42 10 460 620,42 0,00 GR Entitlements 2007 reimbursement based on the reduction of the population at risk subject to a 10 % flat-rate correction under enquiry AA/2007/006 ONE-OFF EUR 0,00  295 113,83 295 113,83 GR Wine  Distillation 2004 weaknesses in the key controls, deficiencies in establishment and access to vineyard register FLAT RATE 10,00 % EUR  252 757,14 0,00  252 757,14 GR Wine  Must 2004 weaknesses in the key controls, deficiencies in establishment and access to vineyard register FLAT RATE 10,00 % EUR  341 649,98 0,00  341 649,98 GR Wine  Other distillation 2004 weaknesses in the key controls, deficiencies in establishment and access to vineyard register FLAT RATE 10,00 % EUR 28 978,93 0,00 28 978,93 GR Wine  Restructuring 2004 weaknesses in the key controls, deficiencies in establishment and access to vineyard register FLAT RATE 10,00 % EUR  713 964,37 0,00  713 964,37 GR Wine  Restructuring 2005 weaknesses in the key controls, deficiencies in establishment and access to vineyard register FLAT RATE 10,00 % EUR  695 736,36 0,00  695 736,36 GR Wine  Distillation 2005 weaknesses in the key controls, deficiencies in establishment and access to vineyard register FLAT RATE 10,00 % EUR  471 948,20 0,00  471 948,20 GR Wine  Must 2005 weaknesses in the key controls, deficiencies in establishment and access to vineyard register FLAT RATE 10,00 % EUR  371 061,43 0,00  371 061,43 GR Wine  Other distillation 2005 weaknesses in the key controls, deficiencies in establishment and access to vineyard register FLAT RATE 10,00 % EUR 41 646,07 0,00 41 646,07 TOTAL (GR) EUR 27 520 654,16 17 775 775,22 9 744 878,94 IT Direct decoupled aid (single payment scheme  SPS) 2008 deficiencies in LPIS-GIS and in the calculation of sanctions in claim year 2007 taking account of amounts recovered by 30/06/2011 following LPIS update ONE-OFF EUR 6 626 678,98 0,00 6 626 678,98 IT Clearance of accounts  EAGF 2005 non-paid amount included in annual declaration ONE-OFF EUR 67 178,23 0,00 67 178,23 IT Milk  Quota 2005 late controls  Region Abruzzo FLAT RATE 5,00 % EUR 1 433 721,00 0,00 1 433 721,00 IT Milk  Quota 2005 late controls  Region Lazio FLAT RATE 2,00 % EUR 9 201,00 0,00 9 201,00 IT Milk  Quota 2005 late controls  Region Lazio FLAT RATE 10,00 % EUR 14 238 138,00 0,00 14 238 138,00 IT Milk  Quota 2005 late controls  Region Marche FLAT RATE 5,00 % EUR  739 456,00 0,00  739 456,00 IT Milk  Quota 2005 late controls  Region Puglia FLAT RATE 10,00 % EUR 10 869 023,00 0,00 10 869 023,00 IT Milk  Quota 2005 late controls  Region Sardegna FLAT RATE 2,00 % EUR 1 501 436,00 0,00 1 501 436,00 IT Milk  Quota 2006 late controls  Region Abruzzo FLAT RATE 10,00 % EUR 2 647 097,00 0,00 2 647 097,00 IT Milk  Quota 2006 late controls  Region Calabria FLAT RATE 5,00 % EUR  916 827,00 0,00  916 827,00 IT Milk  Quota 2006 late controls  Region Fruili Venezia Guilia FLAT RATE 2,00 % EUR 1 603 613,00 0,00 1 603 613,00 IT Milk  Quota 2006 late controls  Region Lazio FLAT RATE 10,00 % EUR 12 955 974,00 0,00 12 955 974,00 IT Milk  Quota 2006 late controls  Region Puglia FLAT RATE 5,00 % EUR 5 214 971,00 0,00 5 214 971,00 IT Milk  Quota 2006 late controls  Region Sardegna FLAT RATE 5,00 % EUR 3 592 277,00 0,00 3 592 277,00 IT Milk  Quota 2006 late controls  Region Valle D'Aosta FLAT RATE 2,00 % EUR  212 754,00 0,00  212 754,00 IT Milk  Quota 2007 late controls  Region Calabria FLAT RATE 5,00 % EUR  845 921,00 0,00  845 921,00 IT Milk  Quota 2007 late controls  Region Friuli Venezia Giulia FLAT RATE 5,00 % EUR 3 708 423,00 0,00 3 708 423,00 IT Milk  Quota 2007 late controls  Region Marche FLAT RATE 5,00 % EUR  661 562,00 0,00  661 562,00 IT Milk  Quota 2007 late controls  Region Puglia FLAT RATE 10,00 % EUR 9 761 988,00 0,00 9 761 988,00 TOTAL (IT) EUR 77 606 239,21 0,00 77 606 239,21 MT Other direct aid  Direct payments 2007 weaknesses with respect to LPIS-GIS ONE-OFF EUR 24 934,28 0,00 24 934,28 MT Clearance of accounts  EAGF 2007 irregularities / debts ONE-OFF EUR 38 922,70 0,00 38 922,70 TOTAL (MT) EUR 63 856,98 0,00 63 856,98 NL Entitlements 2007 forage area non-inclusive  farmers without census FLAT RATE 2,00 % EUR  196 376,29  928,45  195 447,84 NL Entitlements 2007 overshoot of national ceiling ONE-OFF EUR 1 400 132,00 0,00 1 400 132,00 NL Entitlements 2007 simultaneously granting of reference amounts from National reserve from different categories ONE-OFF EUR 6 164,44 29,15 6 135,29 NL Entitlements 2007 systematic error in the calculation of flax and hemp FLAT RATE 5,00 % EUR 7 732,46 36,56 7 695,90 NL Entitlements 2008 forage area non-inclusive  farmers without census FLAT RATE 2,00 % EUR  196 376,29 0,00  196 376,29 NL Entitlements 2008 simultaneously granting of reference amounts from National reserve from different categories ONE-OFF EUR 6 982,28 0,00 6 982,28 NL Entitlements 2008 systematic error in the calculation of flax and hemp FLAT RATE 5,00 % EUR 7 732,46 0,00 7 732,46 NL Entitlements 2009 forage area non-inclusive  farmers without census FLAT RATE 2,00 % EUR  196 376,29 0,00  196 376,29 NL Entitlements 2009 simultaneously granting of reference amounts from National reserve from different categories ONE-OFF EUR 6 982,28 0,00 6 982,28 NL Entitlements 2009 systematic error in the calculation of flax and hemp FLAT RATE 5,00 % EUR 7 732,46 0,00 7 732,46 NL Entitlements 2010 forage area non-inclusive  farmers without census FLAT RATE 2,00 % EUR  196 376,29 0,00  196 376,29 NL Entitlements 2010 simultaneously granting of reference amounts from National reserve from different categories ONE-OFF EUR 6 681,11 0,00 6 681,11 NL Entitlements 2010 systematic error in the calculation of flax and hemp FLAT RATE 5,00 % EUR 7 732,46 0,00 7 732,46 TOTAL (NL) EUR 2 243 377,11  994,16 2 242 382,95 PT Clearance of accounts  EAGF 2007 financial errors in the EAGF IACS population  systematic error ONE-OFF EUR  179 421,00 0,00  179 421,00 PT Fruit and vegetables  Tomato processing 2007 deficiencies in checking the processing yield FLAT RATE 2,00 % EUR  674 661,75 0,00  674 661,75 PT Fruit and vegetables  Tomato processing 2008 deficiencies in checking the processing yield FLAT RATE 2,00 % EUR 2 974,43 0,00 2 974,43 PT Rural Development EAGGF (2000-2006)  Area-related measures 2006 deficiencies in the scope of the on-the-spot checks in AEM FLAT RATE 2,00 % EUR 1 412 286,78 1 412 286,78 0,00 PT Rural Development EAGGF (2000-2006)  Area-related measures 2006 deficiencies in the scope of the on-the-spot checks in LFA FLAT RATE 2,00 % EUR 1 323 588,00 1 323 588,00 0,00 PT Rural Development EAGGF (2000-2006)  Area related measures 2006 late application of the sanction system and recovery procedures in Afforestation measure ONE-OFF EUR  157 547,00 0,00  157 547,00 PT Rural Development EAGGF (2000-2006)  Area related measures 2007 deficiencies in the scope of the on-the-spot checks in Agri-environment measures (AEM) FLAT RATE 2,00 % EUR 46 042,43 46 042,43 0,00 PT Rural Development EAGGF (2000-2006)  Area related measures 2007 deficiencies in the scope of the on-the-spot checks in Less-favoured areas (LFA) FLAT RATE 2,00 % EUR 40 691,34 40 691,34 0,00 TOTAL (PT) EUR 3 837 212,73 2 822 608,55 1 014 604,18 SE Direct payments 2006 weaknesses in the LPIS-GIS, administrative controls and sanctions ONE-OFF SEK  223 191 203,03 0,00  223 191 203,03 SE Rural Development EAGGF (2000-2006)  Improving the competitiveness 2006 weaknesses in the LPIS-GIS, administrative controls and sanctions ONE-OFF SEK  145 546,50 0,00  145 546,50 SE Rural Development EAGGF (2000-2006)  Area-related measures 2006 weaknesses in the LPIS-GIS, administrative controls and sanctions ONE-OFF SEK 18 707 318,95 0,00 18 707 318,95 SE Rural Development EAGGF (2000-2006)  Non-area-related measures) 2006 weaknesses in the LPIS-GIS, administrative controls and sanctions ONE-OFF SEK 23 524,74 0,00 23 524,74 SE Decoupled direct aids 2007 weaknesses in the LPIS-GIS, administrative controls and sanctions ONE-OFF EUR 23 916 240,00 0,00 23 916 240,00 SE Decoupled direct aids 2008 weaknesses in the LPIS-GIS, administrative controls and sanctions ONE-OFF EUR 22 173 168,00 0,00 22 173 168,00 TOTAL (SE) SEK  242 067 593,22 0,00  242 067 593,22 TOTAL (SE) EUR 46 089 408,00 0,00 46 089 408,00 TOTAL 6701 CYP 1 041 198,28 0,00 1 041 198,28 TOTAL 6701 DKK 72 203 521,47 20 253,90 72 183 267,57 TOTAL 6701 GBP 1 741 753,40  663 376,36 1 078 377,04 TOTAL 6701 SEK  242 067 593,22 0,00  242 067 593,22 TOTAL 6701 EUR  186 570 492,99 22 073 916,60  164 496 576,39 BUDGET ITEM 6500 CY Rural development  Transitional instrument 2006 LPIS deficiencies and weaknesses in on-the-spot controls ONE-OFF EUR  887 611,15 0,00  887 611,15 CY Rural development  Transitional instrument 2006 non-application of sanctions ONE-OFF EUR  333 112,47 0,00  333 112,47 CY Rural development  Transitional instrument 2007 LPIS deficiencies and weaknesses in on-the-spot controls ONE-OFF EUR  420 652,93 0,00  420 652,93 CY Rural development  Transitional instrument 2007 non-application of sanctions ONE-OFF EUR  135 391,70 0,00  135 391,70 TOTAL (CY) EUR 1 776 768,25 0,00 1 776 768,25 MT Rural development  Transitional instrument 2007 weaknesses with respect to LPIS-GIS ONE-OFF EUR  196 874,70 0,00  196 874,70 TOTAL (MT) EUR  196 874,70 0,00  196 874,70 PL Clearance of accounts 2006 material error in the population ONE-OFF EUR  454 236,65 0,00  454 236,65 PL Rural development  Transitional instrument 2007 Measure E(LFA)  weaknesses in sanction system on Usual Good Farming Practices (UGFP) FLAT RATE 2,00 % EUR 5 324 873,00 5 324 873,00 0,00 PL Rural development  Transitional instrument 2007 Measure F (AEM)  weaknesses in sanction system on Usual Good Farming Practices (UGFP) FLAT RATE 2,00 % EUR 2 011 045,00 2 011 045,00 0,00 PL Rural development  Transitional instrument 2005 Measure H (afforestation)  lack of an environmental impact assessment in projects below 20ha FLAT RATE 10,00 % EUR 40 254,00 20 127,00 20 127,00 PL Rural development  Transitional instrument 2006 Measure H (afforestation) -lack of an environmental impact assessment in projects below 20ha FLAT RATE 10,00 % EUR  197 006,00 98 503,00 98 503,00 PL Rural development  Transitional instrument 2007 Measure H (afforestation) -lack of an environmental impact assessment in projects below 20ha FLAT RATE 10,00 % EUR  164 908,00 82 454,00 82 454,00 TOTAL (PL) EUR 8 192 322,65 7 537 002,00  655 320,65 TOTAL 6500 EUR 10 165 965,60 7 537 002,00 2 628 963,60 BUDGET ITEM 6711 CY Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 LPIS deficiencies and weaknesses in on-the-spot controls ONE-OFF EUR  582 867,03 0,00  582 867,03 CY Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 non-application of sanctions ONE-OFF EUR  234 328,21 0,00  234 328,21 CY Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2009 weaknesses in LPIS-GIS ONE-OFF EUR  184 341,03 0,00  184 341,03 TOTAL (CY) EUR 1 001 536,27 0,00 1 001 536,27 DE Clearance of accounts 2008 materiality breach for the EAFRD non-IACS population ONE-OFF EUR  696 861,00 0,00  696 861,00 TOTAL (DE) EUR  696 861,00 0,00  696 861,00 IT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 deficiencies in LPIS-GIS and in the calculation of sanctions in claim year 2007 taking account of amounts recovered by 30/06/2011 following LPIS update ONE-OFF EUR  980 405,64 0,00  980 405,64 TOTAL (IT) EUR  980 405,64 0,00  980 405,64 PT Clearance of accounts 2007 financial errors in the EAFRD non-IACS populations  most likely error ONE-OFF EUR  151 837,24 0,00  151 837,24 PT Clearance of accounts 2007 financial errors in the EAFRD non-IACS populations  systematic error ONE-OFF EUR 69 343,67 0,00 69 343,67 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2007 deficiencies in the scope of the on-the-spot checks in Agri-environment measures (AEM) FLAT RATE 2,00 % EUR  381 557,00 0,00  381 557,00 PT Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2007 deficiencies in the scope of the on-the-spot checks in Less-favoured areas (LFA) FLAT RATE 2,00 % EUR  116 522,00 0,00  116 522,00 TOTAL (PT) EUR  719 259,91 0,00  719 259,91 SE Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2007 weaknesses in the LPIS-GIS, administrative controls and sanctions ONE-OFF EUR 1 985 365,00 0,00 1 985 365,00 SE Rural Development EAFRD Axis 2 (2007-2013, area-related measures) 2008 weaknesses in the LPIS-GIS, administrative controls and sanctions ONE-OFF EUR 1 316 185,00 0,00 1 316 185,00 TOTAL (SE) EUR 3 301 550,00 0,00 3 301 550,00 TOTAL 6711 EUR 6 699 612,82 0,00 6 699 612,82